Case 1:15-cr-00252-PKC Document 1476 Filed 01/15/21 Page 1 of 6 PageID #: 25888

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
SPN/MKM/KDE/PTH/KTF                                  271 Cadman Plaza East
                                                     Brooklyn, New York 11201



                                                     January 15, 2021

By ECF

The Honorable Pamela K. Chen
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:     United States v. Full Play Group, SA, et al.
                       Criminal Docket No. 15-252 (S-3) (PKC)

Dear Judge Chen:

               The government respectfully submits this letter in further opposition to defendants
Hernan Lopez and Carlos Martinez’s motion to compel the production of, among other things,
materials obtained by the government from 21st Century Fox (“Fox”) and Torneos y
Competencias, SA (“Torneos”) and in accordance with the Court’s order dated November 20,
2020 directing the government to summarize the categories of documents it is withholding and
explain why those documents are not discoverable under Federal Rule of Criminal Procedure
16(a), Brady, or otherwise. ECF Dkt. No. 1441 (Motion to Compel); ECF Dkt. Entry dated Nov.
20, 2020 (Order).

I.     Discovery Context

                The government emphasizes at the outset that, as noted in its response in
opposition to the defendant’s motion to compel, ECF Dkt. No. 1444, and at the oral argument
held on November 20, 2020, it intends to produce all historical documents obtained from Fox
and Torneos during the course of its investigation – that is, all documents (contracts, emails,
spreadsheets, invoices, audit reports, etc.) generated during the period of the charged offense
conduct and subsequently produced to the government by Fox and Torneos. The government
also intends to produce, to the extent they are in its possession and have not already been
produced, Fox and Torneos business contracts and other business documents from the period
after the investigation became public in May 2015 that do not concern Fox and Torneos’s
cooperation. For example, the government has already produced Fox and Torneos business
contracts post-dating the unsealing of the first indictment in this case that relate to the Copa
Libertadores rights that are the subject of the pending charges.
Case 1:15-cr-00252-PKC Document 1476 Filed 01/15/21 Page 2 of 6 PageID #: 25889




               The remaining Fox and Torneos materials that are at issue in the defendants’
motion are those obtained by the government during the course of and as a result of the entities’
engagement with the government during its investigation. The Court directed categorization of
only those materials the government intends to withhold, but, to provide the Court with relevant
context, the government also describes herein categories of documents the government intends to
produce as well as categories that the government has been assessing on a document-by-
document basis irrespective of the defendants’ motions.1

                The government notes that it generally does not review or categorize its holdings
in this manner; it is not required to do so under the rules and law governing discovery and
disclosures, and the process is burdensome, particularly in the face of overbroad discovery
demands. See Fed. R. Crim. P. 16(a)(1)(E). Indeed, the government understands the defendants
to seek (compelled) production of all materials obtained from Fox and Torneos, no matter their
content or relevance to the case at hand. For example, the defendants seek emails between
government attorneys for Fox and Torneos on matters as banal and irrelevant as the scheduling
of telephone calls notwithstanding that, as discussed further below, such correspondence falls
well outside the scope of Rule 16. ECF Dkt. No. 1441-3, Coleman Declaration Ex. A; ECF Dkt.
No. 1451-3, Umhofer Revised Decl. Ex. A.; see United States v. Larranga Lopez, No. 05-CR-
655 (SLT), 2006 WL 1307963, at *8 (E.D.N.Y. May 11, 2006) (Rule 16 “does not entitle a
criminal defendant to a ‘broad and blind fishing expedition among [items] possessed by the
Government on the chance that something impeaching might turn up.’”) (quoting Jencks v.
United States, 353 U.S. 657, 667 (1957)). The government reiterates that it is well aware of,
understands, and fully intends to comply with its discovery and disclosure obligations under Rule
16, Brady, Giglio, and the Jencks Act and respectfully submits that it is not for the defendants to
set the process by which the government complies with those obligations or, as requested by the
defendants here, to obtain everything in the government’s possession for the purpose of
conducting the review themselves. See, e.g., United States v. Shkreli, No. 15-CR-637 (KAM),
2016 WL 8711065, at *3 (E.D.N.Y. Dec. 16, 2016) (accepting the government’s representation
that it was aware of and would continue to comply with its Brady obligations, and denying
motion to compel); United States v. Pugh, No. 15-CR-116 (NGG), 2015 WL 9450598, at *30
(E.D.N.Y. Dec. 21, 2015) (same).




       1
         The government has made its best efforts to define categories that cover the universe of
materials at issue, but it is possible that certain documents do not fall neatly into any particular
category or fall into more than one. Again, the government does not make its discovery
determinations on a categorical basis and this process of categorization has not affected, and will
not affect, the government’s compliance with its obligations.


                                                 2
Case 1:15-cr-00252-PKC Document 1476 Filed 01/15/21 Page 3 of 6 PageID #: 25890




II.    Categories and Discovery Determinations

       A.      Materials the Government Intends to Withhold as Not Discoverable

               The government does not intend to produce the following categories of materials
because they are irrelevant to the charges against the defendants and, in any event, are not
discoverable under Rule 16 because the government does not intend to use them at trial, they
were not obtained from the defendants, and they are not material to preparing a defense. See
Fed. R. Crim. P. 16(a)(1)(E)(i)-(iii).

               1.      Scheduling Emails, Cover Emails Relating to Discovery Productions, and
                       Non-Substantive Correspondence

                The government does not intend to produce emails between the government and
counsel for Fox or Torneos – or any other individual or entity involved in the case – that involve
issues such as the scheduling of telephone calls, coordination of meeting dates, passwords or
mailing information relating to production sets, inquiries about the timing for delivery of
requested information, or other non-substantive content. See United States v. Messina, No. 11-
CR-31 (KAM), 2011 WL 3471511, at *1 (E.D.N.Y. Aug. 8, 2011) (explaining that to be material
to the defense, the requested information must “enable[ ] the defendant significantly to alter the
quantum of proof in his favor”); see also United States v. Cardoso, No. 05CR. 563(LTS), 2006
WL 739836, at *1 (S.D.N.Y. Mar. 23, 2006) (holding that evidence is “material” under Rule
16(a)(1)(E)(i) if its “pretrial disclosure will enable a defendant to alter significantly the quantum
of proof in his favor”).

                 The defendants have argued that scheduling emails are material because “the fact
and timing of those emails will contextualize meetings with cooperating entities, permitting the
defense to draw specific inferences about the government’s investigation” and “will provide
information that will guide defense investigations and trial preparation, and the defense must be
permitted to review that correspondence to determine how to best put it to use.” (Mot. at 14).
The government cannot imagine what inferences or relevant contextualization the defendants
have in mind or how the scheduling emails could guide the defense investigation or trial
preparation. Indeed, there can be no appropriate use for such materials by the defendants in light
of the fact that the conduct, scope and timing of the government’s investigation are not relevant
to – or admissible in – the trial of the charged defendants. See United States v. Stewart, 03-CR-
717 (MGC), 2004 WL 113506, at *1 (S.D.N.Y. Jan. 26, 2004) (granting motion to preclude the
defendant from “presenting arguments or evidence that would invite the jury to question the
Government’s motives in investigating and indicting” the defendant); United States v. Sanchez,
No. 92-CR-153, 1993 WL 462846, at *4 (N.D. Ill. Nov. 8, 1993), aff’d sub nom. United States v.
Neville, 82 F.3d 750 (7th Cir. 1996) (holding defense counsel’s “arguments and statements
regarding the length of the government’s investigation” and “the government’s delay in bringing
its indictment” were “improper”); see also United States v. Saldarriaga, 204 F.3d 50, 52 (2d Cir.
2000) (affirming jury charge stating that “[t]he government’s function is to give enough evidence
to satisfy you beyond a reasonable doubt that the charges are true, and the fact that there are a
thousand other things they could have done is wholly irrelevant” (internal quotations and
alterations omitted)); United States v. Preldakaj, 456 F. App’x 56, 60 (2d Cir. 2012) (affirming



                                                 3
Case 1:15-cr-00252-PKC Document 1476 Filed 01/15/21 Page 4 of 6 PageID #: 25891




instruction that “[y]ou have heard reference, in the arguments of defense counsel in this case, to
the fact that certain investigative techniques were not used by law enforcement authorities[, but
t]he government is not on trial, and law enforcement techniques are not your concern”).2

               To the extent correspondence from counsel for Fox or Torneos includes
substantive, material, non-public information not otherwise available in the underlying
documents produced by the government, the government will provide such information to the
defendants.

               2.      Draft Deferred Prosecution Agreements and Correspondence Relating to
                       Resolution of Torneos’ Criminal Exposure

               The government does not intend to produce drafts of the Deferred Prosecution
Agreement (“DPA”) entered into between the government and Torneos because such drafts fall
outside the scope of Rule 16. In particular, they are immaterial to the defense. The government
recognizes that, in theory, a draft DPA or related correspondence could contain discoverable
material, but no such material exists in the drafts prepared or correspondence exchanged in this
case. The final DPA is a public document, see United States v. Torneos y Competencias, S.A.,
16-CR-634 (E.D.N.Y.), ECF Dkt. No. 4, and the drafts and correspondence that gave rise to the
final agreement with Torneos have been reviewed by the government and do not include
admissions, arguments, or other information material to the case before the Court.

                The defendants argued in a recent letter to the government that materials and
correspondence related to the DPA are “likely to shed light on the ways in which Torneos carried
out the Copa Libertadores Scheme #2 and may establish that it did so in a manner supporting the
argument that neither Mr. Lopez nor Mr. Martinez were involved in the scheme.” The
government has reviewed the materials at issue and they do not illuminate matters in the way
imagined and hoped for by the defendants. Rather, they primarily reflect negotiation over the
terms of the resolution (such as the amount of the fine and forfeiture) and do not include denials
by Torneos or disagreements over the underlying facts.

              The defendants cite to United States v. Stein, 488 F. Supp. 2d 350 (S.D.N.Y.
      3
2007), but the case is inapposite. At issue in Stein was a company that claimed its innocence

          2
          Although not within the scope of the Order, the government notes that it also does not
intend to produce copies of subpoenas issued during the course of its investigation, although the
defendants have requested “[c]opies of all subpoenas issued during the course of the
government’s investigation.” Umhofer Decl. Ex. A at C.6; see Coleman Decl. Ex. A at 4. These
materials are not discoverable for a number of reasons, including grand jury secrecy, see Fed. R.
Crim. P. 6(e)(6), and the principle that the government’s investigation is not on trial. See, e.g.,
United States v. Webb, et al., 15-CR-252 (PKC), Transcript dated Dec. 11, 2017 at 3631
(“[E]vidence or argument that [is] really solely about what the government didn’t do or how it
conducted its investigation is inappropriate.”).
          3
          In the government’s view, Stein was wrongly decided in certain respects, particularly in
its resolution of the disputed discovery issues.


                                                 4
Case 1:15-cr-00252-PKC Document 1476 Filed 01/15/21 Page 5 of 6 PageID #: 25892




and drafted a white paper documenting arguments purportedly supporting its view of the
case. Id. at 358-60. Individuals, including former partners of the company, who were then
charged in the criminal case sought access to the company’s white paper, among other
documents and communications. Id. at 354-57. Here, nothing like that occurred, and no such
white paper was given to the government. To the contrary, following the unsealing of the
indictment, Torneos promptly accepted responsibility for its criminal wrongdoing. See United
States v. Torneos, 16-CR-634 (PKC), Transcript dated Dec. 14, 2020 at 4.

                Similarly, the government does not intend to produce PowerPoint decks presented
during the course of presentations delivered by Fox and Torneos because those decks either
reference underlying materials already produced to the defendants or relate to the companies’
analysis of the “Filip Factors.” To the extent such presentations include substantive, material,
non-public information not otherwise available in the underlying documents produced by the
government, the government will disclose, as appropriate, such information in letter form.

               3.      Torneos Annual Compliance Reports

                The defendants have requested annual compliance reports submitted to the
government under the terms of the DPA. These reports document Torneos’s efforts to
implement and maintain a more robust compliance program. In the government’s view, these
reports are not discoverable. To the extent they contain material, non-public information that
arguably falls within the scope of Rule 16, the government will provide such information in letter
form.

               4.      Documents Regarding Forfeiture of Datisa-Related Funds

                Among the obligations undertaken by Torneos under the terms of the DPA was to
make an effort to obtain payment from various downstream contracting parties who owed money
to Datisa, a partnership among Full Play, Traffic, and Torneos – funds that are forfeitable in
connection with the government’s case. In complying with its collection obligations, Torneos
and its counsel issued various letters and other correspondence seeking to collect outstanding
payments. None of those letters or related documents or correspondence contain information
discoverable under Rule 16, as they simply provide the fact of certain intended transfers,
payment instructions, and related information.

               5.      Correspondence and Filings Relating to the Civil Case Filed in the
                       Southern District of Florida

                The government is in receipt of various emails, letters and related documents,
including court filings, obtained in connection with civil litigation currently pending but stayed
in federal court in the Southern District of Florida. See GolTV, Inc. v. Fox Sports Latin
America, Ltd., 16-CV-24431 (S.D.F.L.). It is the government’s understanding that all three
defendants currently before Court are parties to that litigation and thus are in possession of these
materials. The government received some correspondence from parties to that litigation,
including Fox and Torneos, directly in connection with the government’s motion to stay the case
and related discovery matters. None of that correspondence contains discoverable information.



                                                 5
Case 1:15-cr-00252-PKC Document 1476 Filed 01/15/21 Page 6 of 6 PageID #: 25893




       B.      Materials to be Produced

               Although arguably not discoverable under Rule 16 or otherwise, the government
does intend to produce certain additional materials obtained from Fox and Torneos, in some
instances pending further review for the appropriate scope of production. The government
intends to produce privilege logs generated by Fox, for example, in which Fox lists documents it
has declined to produce to the government on the basis that they are protected by attorney-client
privilege.

                 In addition, as the Court is aware, and as is a matter of public record, Datisa
entered into a stipulated settlement with the government in connection with the government’s
efforts to forfeit certain funds maintained by Datisa and its partners in an account in Switzerland.
See ECF Dkt. Nos. 1309-1317, 1320-1324. The Court’s forfeiture order was publicly filed by
the Court (ECF Dkt. No. 1324), and the government intends to produce the settlement agreement
between the parties as well as certain other corporate Datisa documents and records obtained by
the government in this process. Correspondence related to the negotiation of the settlement are
not relevant to or discoverable in the current case.

III.   Conclusion

                For the reasons set forth herein and in its opposition to the defendants’ motion to
compel, the government respectfully requests that the Court deny the defendants’ motion to the
extent it urges Court intervention or compelled production of documents the government intends
to withhold as not within the scope of its disclosure obligations under Rule 16, Brady, Giglio, or
the Jencks Act.


                                                      Respectfully submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                              By:           /s/
                                                      Samuel P. Nitze
                                                      M. Kristin Mace
                                                      Keith D. Edelman
                                                      Patrick T. Hein
                                                      Kaitlin T. Farrell
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000

cc:    Counsel of record (by ECF)
       Clerk of Court (PKC) (by ECF)




                                                 6
